PER CURIAM.
Having reviewed the record and briefs, we find no error in the revocation of probation. We note, however, that the judgment entered on the original charge of receiving stolen property did not recite the material element of knowledge that the property was stolen. Brinson v. State, 345 So.2d 780 (Fla. 4th DCA 1977). The judgment is hereby amended to show a judgment and conviction of receiving stolen property with knowledge that the property was stolen and the judgment as amended is affirmed.
MILLS, Acting C. J., and SMITH and MELVIN, JJ., concur.